IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                                Assigned on Briefs April 10, 2012

        STATE OF TENNESSEE v. WILLIAM FRANKLIN CHUMLEY

                       Appeal from the Circuit Court for Tipton County
                           No. 6772     Joseph H. Walker, Judge


                    No. W2011-01832-CCA-R3-CD - Filed August 1, 2012


The defendant was convicted by a jury of rape of a child, a Class A felony, and sentenced to
serve twenty-five years in prison. He appeals his conviction, challenging the sufficiency of
the evidence supporting the conviction and contending that the victim’s identification of him
to the sexual assault nurse should have been excluded as hearsay. Because we conclude that
the evidence is sufficient to support the conviction and that the identification was properly
admitted into evidence, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which C AMILLE R.
M CM ULLEN and J EFFREY S. B IVINS, JJ., joined.

Gary F. Antrican, District Public Defender; and Melissa A. Downing, Assistant District
Public Defender, for the appellant, William Franklin Chumley.

Robert E. Cooper, Jr, Attorney General and Reporter; J. Ross Dyer, Senior Counsel; Mike
Dunavant, District Attorney General; Julie K. Pillow, Assistant District Attorney General,
for the appellee, State of Tennessee.

                                                 OPINION

       The defendant, William Franklin “Frank” Chumley, was indicted on November 1,
2010 for rape of a child in violation of Tennessee Code Annotated section 39-13-522, after
the nine-year-old victim,1 who had been staying with her relatives next door to the defendant,


        1
        It has been our policy to refer to the child victims of sex offenses by their initials. In this case, we
have decided to protect the identity of all the minors involved by omitting their initials. We will refer to the
                                                                                                  (continued...)
told her family she had been sexually assaulted.

       At trial, Ben Forbess, a deputy with the Tipton County Sheriff’s Office, testified that
he was dispatched to the home of the victim’s grandmother to take a report concerning the
sexual assault of a child. While there, he observed the victim, who appeared frightened and
would not leave her mother’s side. The victim confirmed that someone had touched her
inappropriately. Deputy Forbess did not observe any injuries to the victim but testified he
did not look for injuries.

        The victim’s mother testified regarding the circumstances leading up to the rape. She
testified that, at the time, she was separated from the victim’s father, but that the victim spent
time with both parents; when the victim stayed with her father, the victim’s mother would
check on her daily. The victim’s father lived next door to the victim’s grandparents, and the
victim’s grandparents lived next door to the defendant. The victim spent time at the
defendant’s house, attracted by the defendant’s swimming pool. The victim had also been
permitted to spend the night at the defendant’s house. On the Friday prior to June 27, 2010,
the victim’s mother had seen her and noticed nothing out of the ordinary.

        On June 27, 2010, the victim’s grandmother called the victim’s mother at
approximately 7:00 p.m. The victim’s mother drove to the victim’s grandmother’s house,
and after speaking with the victim, she called law enforcement and gave a report. The victim
was scared and crying. The victim’s mother took the victim home; at home, the victim told
her mother more about the assault, and as a result, the victim’s mother and father decided to
take her to seek medical care in Memphis at approximately 3:00 a.m. The victim’s mother
testified that the victim had a bruise on her neck “that it looked like she had been grabbed .
. . around her throat area.” The victim further had scratches on her arms and legs and
complained of severe stomach pain and back pain. The bruises developed after the victim’s
mother took the victim home. The victim’s mother testified that the victim has nightmares
and anger and began having trouble in school after the rape.

        The victim testified that the defendant raped her. The victim had frequent contact
with the defendant because, while staying with her father, the victim would frequently play
and swim with the defendant’s wife’s son. The victim’s cousin and the defendant’s son were
also present on June 27, 2010. After spending the night at the defendant’s house, as she had
been doing “off and on,” the victim had gone swimming in the morning with the defendant’s
permission. The defendant’s wife, Samantha Chumley, left to go to Wal-Mart twenty or
thirty minutes prior to the rape. The victim testified that Samantha Chumley’s son was in the


        1
         (...continued)
victim as “the victim” and identify her family members and other minors by their relationships to the parties.

                                                     -2-
pool, but later testified he had gone to Wal-mart with Samantha Chumley. The victim
testified that she and her cousin had been jumping on a trailer and the defendant yelled at
them. They came inside the house and she sat on the couch by the defendant’s son for five
minutes. The defendant was in the kitchen and tried to get her to come over to show her
something, but she did not come. She then suggested to her cousin that they go back outside.
She testified that as they were leaving the house, the defendant indicated to her cousin that
he should go outside and then pulled her into the bathroom. He touched her between her legs,
pulled her pants down, and raped her. The victim testified she was crying and attempted to
call for help from the defendant’s son. She testified that sound from one end of the house
could be heard in the other end and she did not know why the defendant’s son did not hear
or respond to her.

       She pushed the defendant away and ran outside to tell her cousin. She asked her
cousin to tell the defendant that they were going to their grandmother’s house and to tell their
grandmother about the assault. On cross-examination, she further elaborated that although
her cousin then tried to tell their grandmother, her grandmother was in a bad mood and kept
ordering the children to go back to the defendant’s house to get their clothes. The victim told
her grandmother she did not want to go, but her grandmother insisted, and she and her cousin
returned to the defendant’s house, where the defendant and his wife gave them hot dogs for
dinner; she did not say anything to the defendant’s wife. She testified that she was trying to
leave, did not go over there to swim, and only stayed for about ten minutes. When they
returned, her cousin told her grandmother about the assault. Her grandmother then called her
mother. The victim then related the interview with police, the fact that she later told her
mother everything, and her visit to Memphis, which she explained was “[s]o they could
check me and see if anything was wrong with me.” The victim testified she had bruises and
scratches and that the defendant had put the bruises and scratches on her. She testified that
the defendant didn’t say anything except, finally, “Okay, I’ll stop.”

       Amanda Taylor, a sexual assault nurse examiner for the city of Memphis, testified as
an expert witness regarding her examination of the victim the morning following the rape.
During Nurse Taylor’s testimony, the prosecution introduced the report she prepared
simultaneously with the examination. In a jury-out hearing, the defense raised a hearsay
objection to the entirety of that portion of the report transcribing the narrative the victim gave
Nurse Taylor. The defense raised a separate objection to references in the report to other
criminal acts against the victim which were not charged in the indictment. The court
redacted the report to remove the references to prior bad acts, but allowed the bulk of the
narrative in as an exception to the prohibition against hearsay under Tennessee Rules of
Evidence 803(4).

       Nurse Taylor testified that she prepared the report in the ordinary course of business,

                                               -3-
and that her examination included an interview with the victim’s parents, an interview with
the victim alone, and an internal and external examination. Nurse Taylor read into the record
the redacted description the victim gave of the assault:

              He dragged me into the bathroom and covered my mouth. He
              started touching and kissing on me. He pulled my pants down
              and then pulled his middle part out (clarified as penis) and put
              it in my middle part (clarified as vagina). He put it in this far
              (child held up fingers to show distance – distance measured with
              ruler and fingers photographed showing distance). I was able to
              kick the door open and started to run. He grabbed me by the
              neck and held me up and then he threw me against the wall. I
              got up and [tried] to run again and he picked me up by my neck
              again. He was choking me and I couldn’t breath[e] so I kicked
              him and he dropped me, I fell on the floor, then he punched me
              in the face and kicked me in my stomach and my back. Then he
              picked me up by my neck again and threw me on the bed and
              pulled my pants and underwear down and put his middle part in
              again (clarified middle part as penis). He put his middle part in
              this far (child holds up fingers. Length measured to be 4 inches
              – photo taken of child[’]s description of length with a ruler). I
              kicked him off and he smacked my face and held up his keys
              and asked me if I saw this and that these were the keys to his
              gun cabine[]t and that he would kill me if I told anyone. He
              held up some duck tape and threatened to use it on me. I was
              able to kick him again and was able to run, he almost caught me
              but he didn’t, as I was running he was telling me to tell my
              parents that the water on my face was from sweat rather than the
              tears that I was crying. I went to my grandma’s house and told
              her.

Nurse Taylor testified that the evidence from her physical examination of the victim was
consistent with the victim’s narrative. She found bruising on the front of the victim’s neck,
on her right knuckle, and on her left ankle, and marks on her right shin, shoulder blade and
right hip, as well as a healed scar on her right knee. With the exception of the scar, the
injuries had been inflicted within the past seventy-two hours. She also found a laceration or
blunt force injury in the area right outside the hymen; Nurse Taylor testified this was an
indication of penetration. She testified that there was no tear in the hymen, but that the
hymen can remain intact through penetration and even childbirth. She noted it was “highly
unlikely” that the laceration was anything other than a sexual injury and “highly unlikely”

                                             -4-
that it was self-inflicted. Nurse Taylor collected swabs during the exam, and testified that
there is “always some seepage of ejaculate....So...there is always the possibility.” The swabs
tested negative for semen or alpha-amylase, which is a component of saliva.

        Samantha Chumley, the defendant’s wife confirmed that the victim had been staying
at her house off and on for a few weeks. She testified that sound would travel across the
house if it was “loud enough” and confirmed that the TV was on that day; she did not
remember if the washer or dryer were going. Ms. Chumley testified that she and her son
went to Wal-Mart for thirty to forty-five minutes; she believed that the victim and her cousin
were still there when she arrived home. She testified that the victim and her cousin went to
their grandmother’s house to eat dinner and came back, wanting to go swimming. She
testified that they had not gone swimming that day, and testified that when the victim
returned, Ms. Chumley could see the straps of a bathing suit under her clothes, and that she
saw no marks or bruises on the victim. She testified the children did not stay long when they
were told they couldn’t go swimming.

        On cross-examination, Ms. Chumley was questioned regarding an allegation that she
and the defendant had tried to get the defendant’s teenaged son to assume responsibility for
the rape. Regarding whether she participated in a telephone conversation with the defendant
and his son about the defendant’s son taking the charge, Ms. Chumley testified: “I don’t
recall, but I mean, I’m not saying I didn’t say it at the time.” Ms. Chumley denied that she
had kept the defendant’s son from calling his mother to retrieve him for three days, and stated
that he could have called her and had wanted to stay.

        The defendant testified on his own behalf at trial. He confirmed that sound traveled
in the house and testified that the house was small enough that someone in the living room
could see into any of the bedrooms. According to the defendant, they had planned to swim
that afternoon, but he told the children that they couldn’t swim because the family had
errands. He testified that the victim and her cousin at first wanted to go to Wal-Mart, but
changed their minds. The defendant’s son was watching either a Harry Potter movie or
Avatar in the living room. The defendant testified that when his wife left the house, he got
up to use the bathroom, and at that time, his wife, the victim, the victim’s cousin, and the
victim’s grandmother were outside. When he emerged from the bathroom, he saw the victim
and her cousin playing on the trailer, and he tapped the window, shook his head, and pointed
at the victim . He testified that the victim’s cousin did not come in again at that time, but the
victim came in the house through the bathroom and bedroom to the living room, sat on the
couch, and then came back in the bedroom, nearly bumping into the defendant, who was
returning from the bathroom. He testified that the victim told him she wanted to go see her
grandmother. The defendant testified the bedroom door was open. He testified the television
was on but that he was not doing laundry; he did not recall telling a detective that he was

                                               -5-
folding clothes on the bed. The victim and her cousin then went to the victim’s
grandmother’s house. The defendant testified his wife was gone thirty-five to forty-five
minutes, and when she returned, she took some purchases to the victim’s grandmother. The
children then came over to eat, but the victim’s grandmother called and told them that the
victim’s other grandmother was there to pick her up. The defendant testified he did not touch
or hurt the victim or have sexual contact with her. According to the defendant, he was
watching the movie with his son for the bulk of the time his wife was gone. He testified that
the victim and her cousin were angry at him for not allowing them to swim and reprimanding
them for playing on the trailer.

      The defendant testified that he had told his son that if he committed the crime, he
would need to take the charge. He denied telling his son that they had a plan for the
defendant to avoid jail or telling his son that if he took the charge, he would not get any time
because he was a juvenile. He denied refusing to let his son call his mother or leave for three
days.

       Shelly Chumley and Dustin Chumley, the defendant’s niece and nephew, testified that
they had been in almost daily contact with the defendant growing up and maintained very
frequent contact as adults. Both testified to his good character and honesty.

        The defendant’s son, who was seventeen at the time of trial, testified that he had
stayed with the defendant for approximately three weeks in June 2010. On June 27th, he was
watching Harry Potter and the Goblet of Fire, a favorite movie that he had seen several
times. He testified that the defendant, the victim, and her cousin were watching the movie
with him when Samantha Chumley left for Wal-Mart. He testified that the defendant and the
victim were in a different room during part of the time that Ms. Chumley was gone; he was
able to pinpoint their absence in relation to the movie by testifying that they were gone from
the first task to the middle of the third task. He testified that he got up to see what they were
doing in the middle of the second task because they had not reappeared. According to the
defendant’s son, “Whenever I walked into the laundry room, I saw him bent over with his
hands on his knees, looked like he was talking to her . . . . And then I walked back into the
living room and sat down.” The defendant’s son testified that the victim then returned and
sat by her cousin in a chair. He did not notice anything about her, but was not looking at her.
He did not see the victim or her cousin leave.

      The defendant’s son also testified that his father and Samantha Chumley tried to
persuade him to take the blame for the rape of the victim. He testified his father and step-
mother would not let him leave or call his mother, and that eventually his mother came to get
him without having been called. According to the defendant’s son, he agreed to help them
when they told him they had a plan to keep the defendant out of jail, but changed his mind

                                               -6-
when they told him that the plan was that he would take the blame. This plan was revealed
to him in face-to-face communications with Samantha Chumley and telephone conversations
with the defendant and Samantha Chumley. They attempted to persuade him by telling him
he would only be punished by a few days in juvenile hall because of his age. The telephone
conversations, which had taken place while the defendant was in jail, were played for the
jury. In the recordings, the defendant repeatedly tells his son that if he did something to the
victim, he should confess. The defendant informs his son that otherwise the defendant will
go to jail for twenty-five years. In one recording, Ms. Chumley repeats that the defendant’s
son “ain’t going to do nothing.” The defendant’s son acknowledged that the defendant did
not tell him to take the blame in the recordings, but testified that when Samantha Chumley
states that the defendant’s son “ain’t going to do nothing,” she meant that he had declined
to participate in their plan.

       The jury found the defendant guilty of rape of a child, a Class A felony. The trial
court sentenced the defendant to twenty-five years’ incarceration.

                                           Analysis

                               A. Sufficiency of the Evidence

       The defendant challenges the sufficiency of the evidence, contending that the physical
evidence does not support a finding of guilt, that there are discrepancies in the victim’s
testimony, and that the circumstances lead to reasonable doubt about the defendant’s guilt.
Tennessee Code Annotated section 39-13-522(a) defines rape of a child as “unlawful sexual
penetration of a victim by the defendant or the defendant by a victim, if the victim is more
than three (3) years of age but less than thirteen (13) years of age.” The jury found that the
defendant had committed the crime described in Tennessee Code Annotated section
39-13-522.

        Tennessee Rules of Appellate Procedure 13(e) requires an appellate court to set aside
a conviction “if the evidence is insufficient to support the finding by the trier of fact of guilt
beyond a reasonable doubt.” The pivotal inquiry in reviewing the sufficiency of the evidence
is “whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis omitted). The presumption
of innocence which surrounded the defendant at trial is replaced by a presumption of guilt,
and it is the defendant’s burden to show that the evidence is not sufficient to support the
verdict. State v. Schmeiderer, 319 S.W.3d 607, 635 (Tenn. 2010). Accordingly, the State
is entitled to the strongest legitimate view of the evidence and all reasonable and legitimate
inferences that may be drawn from the evidence. State v. Hall, 8 S.W.3d 593, 599 (Tenn.

                                               -7-
1999). All conflicts in evidence are resolved in favor of the State’s theory, and the Court
may not re-weigh or re-evaluate the evidence. State v. Evans, 838 S.W.2d 185, 191 (Tenn.
1992). “Questions concerning the credibility of witnesses, the weight and value to be given
the evidence, as well as all factual issues raised by the evidence are resolved by the trier of
fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

        The defendant’s challenges to the sufficiency of the evidence based on the physical
evidence, the victim’s testimony, and the circumstances of the crime are essentially
challenges to the jury’s factual findings regarding the credibility of witnesses and the
inferences to be drawn from the evidence. The defendant’s contention that the absence of
DNA evidence or injury to the victim’s hymen requires his conviction to be overturned
ignores the fact that Nurse Taylor also testified that the victim’s physical injuries, particularly
the internal laceration she sustained, were consistent with penetration and that any other
explanation was “highly unlikely.” Furthermore, Nurse Taylor did not, as the defendant
claims, testify that the presence of DNA could always be detected after a rape; she testified
that it would always be present and there was “always the possibility” it could be detected.
The jury determined what inferences to draw from the circumstances of the crime – including
the defendant’s son’s nearby presence, the fact that the victim returned to the defendant’s
home to eat hot dogs, and the fact that certain witnesses did not observe injuries on the victim
shortly after the attack. It was also the jury’s role to make credibility determinations after
considering any major or minor discrepancies in witnesses’ testimony, including the victim’s
testimony regarding whether the defendant’s step-son was in the pool or at Wal-Mart.

        While the defendant attempts to attack the sufficiency of the evidence by pointing to
these circumstances and to the existence of other “viable alternatives to the Appellant’s
guilt,” it is not the province of this Court to re-weigh the evidence, even if the evidence
supporting guilt were less convincing than it is. At trial, the defendant’s nine-year-old
victim, using such childlike language as was available to her, testified that the defendant
attacked and raped her; an expert witness confirmed that the victim sustained external and
internal injuries consistent with her narrative; the victim’s mother also testified regarding
bruises and scratches on the victim and a change in the victim’s behavior after the attack; the
defendant’s son testified that the defendant and victim were alone during the time the victim
said she was assaulted; and the defendant’s son testified that the defendant and defendant’s
wife tried to convince him to take the blame for the rape. We conclude that a rational trier
of fact could find the defendant guilty beyond a reasonable doubt.

    B. Admissibility of Hearsay Statements Regarding Identity of the Perpetrator

        The defendant also challenges his conviction based on the trial court’s denial in part
of his motion to suppress the narrative portion of Nurse Taylor’s report regarding the assault.

                                                -8-
While the trial court redacted the narrative to remove any references to prior bad acts, the
court found that the narrative could come into evidence under an exception to the rules
regarding the admission of hearsay. Specifically, the trial court found that it was admissible
under Tennessee Rules of Evidence 803(4), allowing “[s]tatements made for purposes of
medical diagnosis and treatment describing medical history; past or present symptoms, pain,
or sensations; or the inception or general character of the cause or external source thereof
insofar as reasonably pertinent to diagnosis and treatment.” The defendant challenges the
trial court’s ruling regarding the victim’s identification of the defendant as the perpetrator,
claiming that the identity of the perpetrator was not reasonably pertinent to diagnosis or
treatment.

        Decisions regarding the admissibility of evidence are within the discretion of the trial
court, and the trial court’s ruling will not be overturned absent an abuse of discretion. State
v. Stinnett, 958 S.W.2d 329, 331 (Tenn. 1997). Generally, hearsay, or “a statement, other
than one made by the declarant while testifying at the trial or hearing, offered in evidence to
prove the truth of the matter asserted,” is inadmissible. Tenn. R. Evid. 801, 802. The
exception for statements made for the purpose of medical diagnosis and treatment is justified
by the principle that the declarant has a strong motivation to tell the truth in order to receive
proper medical treatment, and therefore “the declarant’s motive of obtaining improved health
increases the statement’s reliability and trustworthiness.” State v. Barone, 852 S.W.2d 216,
220 (Tenn. 1993). Furthermore, the physician’s reliance on the statement as a basis for
diagnosis and treatment renders it sufficiently reliable for a court to admit it into evidence.
State v. McLeod, 937 S.W.2d 867, 870 (Tenn. 1996).

        In evaluating admissibility based on whether the statement was made “for the
purposes of medical diagnosis and treatment,” the court must examine all the circumstances
surrounding a child declarant’s statement, including whether the statement was influenced
by another, made in response to suggestive questioning, or inspired by disputes within the
family. Stinnett, 958 S.W.2d at 332. The defendant raises no issue regarding whether the
statements were made for the purposes of medical diagnosis and treatment, but challenges
the admission of the identification of the defendant as the rapist. We note that the trial court
properly held a jury-out hearing regarding the admissibility of the narrative sections of the
report; although the parties did not discuss the circumstances under which the statement had
been given, the victim had previously testified that she went to Memphis “[s]o they could
check me and see if anything was wrong with me.” See State v. Spratt, 31 S.W.3d 587, 600
(Tenn. Crim. App. 2000) (“While no witness testimony was presented during the hearing, it
is apparent that there was no misunderstanding between the parties about the content of the
statement and the circumstances under which it was given.”).

       While the general rule is that the identity of the perpetrator is not “reasonably

                                               -9-
pertinent to diagnosis and treatment,” the opposite is true when a child is the victim of sexual
abuse and the perpetrator is a member of the victim’s immediate household. State v. Rucker,
847 S.W.2d 512, 518 (Tenn. Crim. App. 1992) overruled on other grounds by McLeod, 937
S.W.2d at 870 n.2. This is because physicians must address the unique emotional and
psychological injuries that accompany abuse at the hands of members of the household.
Identity is also relevant to prevent the victim from being returned to a dangerous environment
and is “often necessary to diagnose the extent and likelihood of further harm to the victim.”
Rucker, 847 S.W.2d at 519 (quoting State v. Maldonado, 536 A.2d 600, 603(Conn. App. Ct.
1988)).

       In Rucker, although the defendant was not living with the victim’s family at the time,
the Court found that he should be considered an immediate member of the same household
because he had unfettered access to the victim’s home and came there several times per
week. Rucker, 847 S.W.2d at 520. In State v. Livingston, the Tennessee Supreme Court did
not decide the issue of whether the identity of a perpetrator who was not a member of the
household was pertinent to diagnosis and treatment, but tellingly noted that “circumstances
may suggest that it is equally important to discover the identity of the perpetrator without
regard to residence” in cases of the sexual abuse of a child. State v. Livingston, 907 S.W.2d
392, 397 n.4 (Tenn. 1995).

        The defendant, while not a member of the victim’s household, had strong ties to the
victim and her family. The evidence at trial showed that the victim had stayed off and on at
the defendant’s home over a period of weeks and that she daily went swimming there. The
defendant’s family brought groceries to the victim’s family and fed the victim and her cousin
dinner. The identity of the defendant was reasonably pertinent to the victim’s diagnosis and
treatment in order to prevent the recurrence of abuse and to diagnose the likelihood of
recurrence. Although not part of the evidence before the jury, the record in fact reflects that
the victim recounted multiple instances of abuse to Nurse Taylor. Because the underpinnings
of the rationale for allowing identification of a household abuser – to allow medical
professionals to diagnose and treat psychological injuries and to diagnose and prevent the
possibility of further harm – are also present here, the identification was properly admitted.
Furthermore, the declarant’s motivation for truthfulness is not diminished by the fact that the
perpetrator was a close family friend rather than family member.

       In like circumstances, this Court has concluded that hearsay statements regarding the
identity of the abuser should be admitted under the 803(4) exception even when the
perpetrator was not a member of the child’s household. State v. Chambly, No.
E2000-01719-CCA-R3-CD, 2001 WL 1028831, at *4 (Tenn. Crim. App. Sept. 7, 2001)
(“The interests of the doctor for diagnosis and treatment to know the abuser’s identity and
the purpose of the victim’s telling the doctor the abuser’s identity – the foundation upon

                                              -10-
which Rule 803(4) is based – remain the same regardless of whom the victim identifies.”);
State v. Writer, No. E2001-01062-CCA-R3-CD, 2003 WL 21339255, at *8 (Tenn. Crim.
App. June 10, 2003) (“[B]ecause the defendant had regular access to the victim and because
the victim and the defendant had a close relationship similar to one that the victim might
develop with a member of his household, we find that the victim’s statements identifying the
defendant would be not be barred as hearsay and may be admitted under the rationale for
adm itting such statements in Livingston.”); cf. State v. Purvis, N o.
CCA02C01-9412CC00278, 1995 WL 555052, at *6 (Tenn. Crim. App. Sept. 20,1995)
(finding that “[a]lthough similar considerations may be present where the child is regularly
exposed to and vulnerable to a perpetrator outside the family setting, the state did not show
an adequate foundation”). We conclude the evidence was not admitted in error.

        We also note that the victim testified at trial and identified the defendant as the man
who raped her. Thus “it is hardly conceivable that the outcome of the trial would have been
different” if the trial court had redacted the portion of the report in which the victim
identifies the defendant. McLeod, 937 S.W.2d at 873. Because the victim also identified the
defendant at trial, had it been error to admit the victim’s identification, such error would have
been harmless. See Tenn. R. App. P. 36(b).




                                       CONCLUSION

       Based on the foregoing, we affirm the judgments of the trial court.




                                                     _________________________________
                                                     JOHN EVERETT WILLIAMS, JUDGE




                                              -11-